MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2019	ME	63		
Docket:	      Cum-18-478	
Submitted	
  On	Briefs:	 April	24,	2019	
Decided:	     May	2,	2019	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                               IN	RE	CHILDREN	OF	MELISSA	S.	
	
	
PER	CURIAM	

        [¶1]		Melissa	S.	appeals	from	a	judgment	of	the	District	Court	(Portland,	

Eggert,	J.)	terminating	her	parental	rights	to	her	three	children.1		The	mother	

advances	no	argument	on	appeal,	and	after	reviewing	the	evidence	in	this	case,	

we	affirm	the	court’s	judgment.	

                                         I.		BACKGROUND	

        [¶2]		In	November	2018,	the	court	held	a	hearing	on	the	Department	of	

Health	and	Human	Services’	petition	to	terminate	the	mother’s	parental	rights	

to	 her	 three	 children.	 	 See	 22	 M.R.S.	 §§	 4052,	 4054	 (2018).	 	 Following	 the	

hearing,	the	court	issued	a	judgment	terminating	the	mother’s	parental	rights	

after	 finding,	 by	 clear	 and	 convincing	 evidence,	 that	 the	 mother	 is	 unable	 to	

protect	the	children	from	jeopardy	or	take	responsibility	for	the	children	within	


    1		Although	the	father’s	parental	rights	were	also	terminated,	he	has	not	appealed	from	the	court’s	

judgment,	and	therefore	we	focus	only	on	the	procedural	history	and	findings	regarding	the	mother.			
2	

a	time	reasonably	calculated	to	meet	their	needs,	that	the	mother	failed	to	make	

a	 good	 faith	 effort	 at	 reunification,	 and	 that	 termination	 of	 the	 mother’s	

parental	 rights	 is	 in	 the	 children’s	 best	 interests.	 	 See	 22	 M.R.S.	

§	4055(1)(B)(2)(a),	(b)(i),	(ii),	(iv)	(2018).			

      [¶3]		The	court	based	its	determination	on	the	following	findings	of	fact,	

all	of	which	are	supported	by	competent	evidence	in	the	record.	

             Mother	 has	 signed	 releases	 for	 the	 Department	 and	
      completed	a	parenting	education	program,	but	has	not	successfully	
      completed	any	other	elements	of	her	plan.		She	has	done	some	of	
      the	 random	 drug	 screens	 required,	 but	 failed	 to	 attend	 one	
      mandated	 after	 a	 September	 2018	 Family	 Team	 Meeting,	 and	
      presented	a	false	sample	at	a	July	26,	2018	screen.		She	also	failed	
      the	screens	done	on	May	26,	2018.		She	has	not	consistently	visited	
      with	the	children	and	has	not	seen	them	since	June	9,	2018.		She	
      has	 sporadically	 attended	 some	 [counseling]	 with	 various	
      counselors	but	has	not	been	in	a	consistent	program,	and	she	has	
      had	neither	a	substance	abuse	nor	a	psychological	evaluation.		She	
      has	 also	 not	 participated	 in	 a	 program	 of	 individual	 therapy	
      specifically	to	gain	insight	into	the	effect	of	domestic	violence	on	
      children.		The	plan	has	been	in	effect	for	fifteen	months	at	this	point	
      and	she	[has]	not	at	this	time	.	.	.	lined	up	any	of	the	[counseling]	
      services	she	still	needs	to	complete.		The	children	have	now	been	
      out	of	her	care	for	twenty	months	and	the	best	she	has	been	able	to	
      do	during	that	time	is	to	have	supervised	visits	with	them,	and	at	
      that,	inconsistently,	with	a	total	absence	of	contact	for	the	past	five	
      months.			
             	
             At	 the	 present	 time	 mother	 does	 not	 have	 any	 housing	
      suitable	for	the	children.		She	reports	that	she	is	living	at	times	with	
      her	sister	.	.	.	and	at	times	with	a	friend	.	.	.	.		Neither	situation	would	
      be	 adequate	 for	 the	 children.	 	 She	 has	 not	 reported	 any	
      employment,	nor	did	she	explain	in	any	detail	what	she	does	with	
                                                                                         3	

      her	time.		When	asked	about	what	the	children	need	from	her	if	she	
      were	to	resume	care	of	them,	she	mentioned	only	participating	in	
      holidays,	baking	and	sharing	cookies	and	cakes,	getting	to	doctors	
      and	dentists,	and	going	to	school.		She	did	not	articulate	any	other	
      needs	of	daily	life	for	the	care	of	a	10	year	old,	a	5	year	old,	and	an	
      18	 month	 old.	 	 This	 comes	 after	 having	 completed	 a	 parenting	
      course	.	.	.	.		She	is	clearly	not	ready	to	resume	care	of	these	three	
      children.			
              	
              .	.	.	.	
              	
              When	[the	middle	child]	came	into	[Department]	custody	he	
      had	 very	 limited	 vocabulary	 for	 a	 three	 year	 old,	 and	 speech	
      difficulties.		He	had	not	had	appropriate	medical	care	and	checkups	
      while	 with	 his	 parents.	 	 Since	 being	 placed	 with	 other	 family	
      members	he	has	had	the	benefit	of	occupational	therapy,	physical	
      therapy,	and	speech	therapy,	and	has	had	appropriate	medical	and	
      dental	care	which	is	now	up	to	date.		He	has	made	great	strides	in	
      improving	his	speech	and	motor	coordination.	.	.	.			
              	
              [The	 youngest	 child]	 was	 born	 drug	 affected	 and	 has	 had	
      some	developmental	delays.		At	present	he	is	not	yet	verbal,	but	has	
      begun	 to	 take	 a	 few	 steps,	 and	 coming	 closer	 to	 meeting	 other	
      developmental	milestones.		
              	
      [¶4]	 	 The	 mother	 timely	 appealed	 the	 court’s	 judgment.	 	 See	 22	 M.R.S.	

§	4006	(2018);	M.R.	App.	P.	2B(c)(1).		In	January	2019,	counsel	for	the	mother	

filed	an	appellate	brief	following	the	process	we	have	laid	out	for	when	counsel	

does	 not	 believe	 that	 there	 are	 any	 arguable	 issues	 of	 merit	 on	 appeal	 in	 an	

appeal	from	an	order	terminating	parental	rights.		See	In	re	Children	of	Bradford	

W.,	2019	ME	15,	¶	6,	200	A.3d	1256	(citing	In	re	M.C.,	2014	ME	128,	¶	7,	104	

A.3d	139).			
4	

      [¶5]	 	 Counsel’s	 brief	 outlined	 the	 factual	 and	 procedural	 history	 of	 the	

case	and	included	a	statement	that,	“after	having	thoroughly	reviewed	the	case	

file,	the	transcript	.	.	.	and	the	[a]ppendix,”	counsel	“believes,	in	good	faith,	that	

there	 are	 no	 arguable	 issues	 of	 merit	 for	 this	 appeal.”	 	 Counsel’s	 brief	 was	

accompanied	by	a	request	that	the	mother	be	permitted	an	enlargement	of	time	

to	allow	her	to	personally	file	a	supplemental	brief,	which	we	granted.		Although	

informed	of	her	right	to	do	so,	the	mother	did	not	file	a	supplemental	brief,	and	

we	granted	the	Department’s	request	to	consider	this	appeal	without	briefing	

from	the	Department.			

                                   II.		DISCUSSION	

	     [¶6]		 The	record	supports	the	court’s	findings,	by	clear	 and	convincing	

evidence,	 that	 the	 mother	 is	 unable	 to	 protect	 the	 children	 from	 jeopardy	 or	

take	responsibility	for	them	within	a	time	reasonably	calculated	to	meet	their	

needs.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i),	(ii);	In	re	Child	of	Everett	S.,	2018	

ME	93,	¶	3,	189	A.3d	240;	In	re	Thomas	D.,	2004	ME	104,	¶	21,	854	A.2d	195.		

The	record	also	supports	the	court’s	finding	that	the	mother	has	failed	to	make	

a	 good	 faith	 effort	 toward	 reunifying	 with	 her	 children.	 	 See	 22	 M.R.S.	

§§	4041(1-A)(B),	 4055(1)(B)(2)(b)(iv)	 (2018).	 	 Finally,	 there	 is	 no	 error	 or	

abuse	of	discretion	in	the	court’s	conclusion	that	termination	of	the	mother’s	
                                                                               5	

parental	 rights	 is	 in	 the	 children’s	 best	 interests.	 	 See	 22	 M.R.S.	

§	4055(1)(B)(2)(a);	In	re	Thomas	H.,	2005	ME	123,	¶¶	16-17,	889	A.2d	297.			

         The	entry	is:	

                             Judgment	affirmed.	
	
	     	      	      	     	      	
	
Erika S. Bristol, Esq., Auburn, for appellant Mother
	
The	Department	of	Health	and	Human	Services	did	not	file	a	brief	
	
	
	
Portland	District	Court	docket	numbers	PC-2017-32	&	PC-2017-41	
FOR	CLERK	REFERENCE	ONLY